Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Croft on February 3, 2022.

The application has been amended as follows: 

Please replace all claims with the below amended claims.
1.	(Currently Amended)  A multi-carrier transmitter apparatus comprising:
an outer encoder configured to perform error correction coding using an outer code on a received signal and generate an outer encoder signal, wherein multiple codewords of the outer encoder signal [[code]] are combined in a data transmission unit (DTU);
a shell mapper configured to perform constellation shaping on a subset of DTU bits from the outer encoder signal and generate one or more constellation shaping bits in a shell mapper signal; and
coding using an inner code on a second subset of DTU bits from the outer encoder signal and generate an inner correction signal.

2.	(Original)  The apparatus of claim 1, wherein the outer code is a Reed-Solomon code or a BCH code.

3.	(Currently Amended)  The apparatus of claim 1, wherein the inner code is a low density parity check code (LDPC) [[LPDC]].

4.	(Original)  The apparatus of claim 1, wherein the shell mapper is configured to operate on one or more carrier blocks and utilize a constant number of bits per carrier block.

5.	(Original)  The apparatus of claim 1, wherein the shell mapper is configured to provide a constant input bit rate and a constant output bit rate

6.	(Original)  The apparatus of claim 1, wherein carrier blocks at the shell mapper are aligned with DMT symbols.

7.	(Original)  The apparatus of claim 1, wherein the shell mapper is configured to perform constellation shaping based on an absolute distance between constellation points and one or more constellation points from a look-up table.
 
8.	(Original)  The apparatus of claim 1, wherein the shell mapper is configured to use variable bit loading based on a plurality of carriers.

9.	(Original)  The apparatus of claim 1, further comprising a QAM modulator configured to generate one or more modulated symbols in an output signal based on the received outer encoder signal, the shell mapper signal and the inner correction signal.

10.	(Original)  The apparatus of claim 9, wherein the QAM modulator is configured to generate one or more QAM constellations arranged in shell grouping constellation points.

11.	(Original)  The apparatus of claim 10, wherein the one or more QAM constellations include one or more even constellations based on square QAM constellations having equal distances between neighboring constellation points.

12.	(Original)  The apparatus of claim 10, wherein the one or more QAM constellations include one or more odd constellations based on a selected subset of constellation points having a low signal power.

13.	(Original)  The apparatus of claim 9, wherein the QAM modulator utilizes a tone order to modulate and generate the output signal.

14.	(Cancelled)  

15.	(Currently Amended)  A multi-carrier receiver apparatus for decoding comprising:
an inner decoder configured to decode a received signal using an inner code to generate an inner decoded signal;
a demodulation stage configured to demodulate the received signal using the inner decoded signal to generate a demodulated signal;
a shell demapper configured to demap at least a subset of the demodulated signal according to carrier group to generate a demapped signal, wherein the shell demapper is configured to determine one or more coset bits based on [[the]] an outer encoder signal; and
an outer decoder configured to decode the demodulated signal using the demapped signal to generate an outer decoded signal.

(Currently Amended)  The apparatus of claim 15, further comprising a log-likelihood-ratio circuitry configured to determine log-likelihood-ratios (LLR) for coset bits from the received 

17.	(Cancelled)  

18.	(Currently Amended)  The apparatus of claim 15, wherein the shell demapper is configured to obtain one or more shell bits for the matching shell bits

19.	(Previously Presented)  A method of coding a transmit signal for multiple carriers, the method comprising:
applying an outer code to an input signal to generate an outer encoder signal, where the outer code is a hard code;
applying an inner code to a subset of bits from the outer encoder signal to generate an inner correction signal;
performing constellation shaping on a second subset of bits from the outer encoder signal by shell mapper circuitry to generate a shell mapper signal having one or more constellations per carrier of a plurality of carriers, wherein performing the constellation shaping further includes determining energy values for each group of carriers and selecting a shell of a plurality of shells for each group of carriers based on the energy values; and
modulating the outer encoder signal, the inner correction signal and the shell mapper signal to generate an output signal for transmission.
 
20.	(Original)  The method of claim 19, wherein the shaping is performed based on carrier blocks of the plurality of carriers using a constant or variable number of bits per carrier.

(Currently Amended)  The method of claim 19, wherein the second subset of bits from the outer encoder signal for the constellation shaping includes a selected number of bits

22.	(Currently Amended)  The method of claim 19, wherein the constellation shaping further includes referencing a look-up table based on a fixed number of bits of the second subset to select [[a]] the shell of a plurality of shells.

23.	(Cancelled)  

24.	(Original)  The method of claim 19, wherein the second subset of bits includes a plurality of assignment of input bits to shell bits.

25.	(Currently Amended)  The method of claim 19, wherein the constellation shaping utilizes a cascade of two or more shapers to form a plurality of super groups, wherein a first shaping selects subsets of bits for each super group of the plurality of super groups and a second shaping selects shells for the selected subsets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112